 


EXHIBIT 10.5


 


THIS AGREEMENT  RELATES  TO  AN  OFFERING  OF  SECURITIES  IN  AN  OFFSHORE 
TRANSACTION  TO  PERSONS  WHO  ARE  NOT  U.S.  PERSONS  (AS  DEFINED  IN 
REGULATIONS  UNDER  THE  1933  ACT)  PURSUANT  TO  REGULATION  S  UNDER  THE 
UNITED  STATES  SECURITIES  ACT  OF  1933,  AS  AMENDED  (THE  “1933  ACT”), 
NONE  OF  THE  SECURITIES  TO  WHICH  THIS  AGREEMENT  RELATES  HAVE  BEEN 
REGISTERED  UNDER  THE  1933  ACT,  OR  ANY  U.S.  STATE  SECURITIES  LAWS, 
AND,  UNLESS  SO  REGISTERED,  NONE  MAY  BE  OFFERED  OR  SOLD,  DIRECTLY  OR 
INDIRECTLY,  IN  THE  UNITED  STATES  OR  TO  U.S.  PERSONS  (AS  DEFINED 
HEREIN)  EXCEPT  IN  ACCORDANCE  WITH  THE  PROVISIONS  OF  REGULATION  S 
UNDER  THE  1933  ACT,  PURSUANT  TO  AN  EFFECTIVE  REGISTRATION  STATEMENT 
UNDER  TILE  1933  ACT,  OR  PURSUANT  TO  AN  AVAILABLE  EXEMPTION  FROM,  OR 
IN  A  TRANSACTION  NOT  SUBJECT  TO,  THE  REGISTRATION  REQUIREMENTS  OF  THE 
1933    ACT  AND  IN  EACH  CASE  ONLY  IN  ACCORDANCE  WITH  ALL  APPLICABLE 
SECURITIES  LAWS,  IN  ADDITION,  HEDGING  TRANSACTIONS  INVOLVING  THE 
SECURITIES  MAY  NOT  BE  CONDUCTED  UNLESS  IN  ACCORDANCE  WITH THE 1933 ACT.

 

 

NOTE PURCHASE  AGREEMENT 

 

 

THIS NOTE  PURCHASE  AGREEMENT  (this  “Agreement”)  is  made  as  of  the
  ____  day of ______,  2013  by  and  between  Blue  Water  Petroleum  Corp., 
a  Nevada  corporation (the “Company”),  and the investor indicated on the
signature page hereof  (the  “Investor”). 

 


WHERAS:

 

A.                The  Company  and  the  Investor  are  executing  and 
delivering  this  Agreement  in  reliance  upon  the  exemptions  from 
securities  registration  afforded  by  the  provisions  of  Regulation  S 
(“Regulation  S”),  as  promulgated  by  the  U.S.  Securities  and  Exchange 
Commission  under the Securities  Act of 1933, as amended;  and

 

B.                 The  Investor  wishes  to  purchase  from  the  Company, 
and  the  Company  wishes  to  sell  and  issue  to  the  Investor,  upon  the 
terms  and  conditions  stated  in  this  Agreement,  a  promissory  note  in 
the  principal  amount  set  forth  on  signature  page  hereof  (the 
“Principal  Amount”),  bearing  interest  at  the  rate  of  8.5%  per  annum 
in  the  form  attached  hereto  as  Exhibit  A  (the  “Note”). 

 

NOW THEREFORE  THIS  AGREEMENT WITNESSETH THAT in consideration

of the mutual  promises  made  herein and for other good and valuable
consideration,  the  receipt  and  sufficiency of  which  are  hereby 
acknowledged, the parties hereto agree as follows: 

 

--------------------------------------------------------------------------------

 
 

2

 

1.                        Definitions.  In  addition  to  those  terms  defined 
above  and  elsewhere  in  this  Agreement,  for  the  purposes  of this
Agreement,  the  following  terms  shall  have  the  meanings  set forth below:

 

(a)          “Affiliate”  means,  with  respect  to  any  Person,  any  other 
Person  which  directly  or  indirectly  through  one  or  more  intermediaries 
Controls,  is  controlled by, or is under common control  with,  such  Person; 

 

(b)         “Business  Day”  means  a  day,  other  than  a  Saturday  or 
Sunday,  on  which  banks  in  Denver,  Colorado  are  open  for  the  general 
transaction  of business; 

 

(c)          “Company’s  Knowledge”  means  the  actual  knowledge  of  the 
executive  officers  (as  defined  in  Rule  405  under  the  1933  Act)  of 
the  Company,  after  due inquiry;

 

(d)         “Control”  (including  the  terms  “controlling”,  “controlled  by” 
or  “under  common  control  with”)  means  the  possession,  direct  or 
indirect,  of  the  power  to  direct  or  cause  the  direction  of  the 
management  and  policies  of  a  Person,  whether  through  the  ownership  of 
voting  securities,  by  contract  or otherwise;

 

(e)          “Material  Adverse  Effect”  means  a  material  adverse  effect 
on  (i)   the  assets,  liabilities,  results  of  operations,  condition 
(financial  or  otherwise),  business,  or  prospects  of  the  Company  and 
its  Subsidiaries  taken  as  a  whole,  or  (ii)  the  ability  of  the 
Company  to  perform  its  obligations  under  the Transaction  Documents; 

 

(f)          “Person”  means  an  individual,  corporation,  partnership, 
limited  liability  company,  trust,  business  trust,  association,  joint 
stock  company,  joint  venture,  sole  proprietorship,  unincorporated 
organization,  governmental  authority or  any  other  form of  entity  not 
specifically listed  herein;

 

(g)         “Purchase Price”  means  the  price  paid  for  the  Note  set 
forth  on  the  signature  page  hereof.  Wire  instructions  for  payment  of 
the  Purchase  Price are provide in Exhibit B attached  hereto; 

 

(h)         “SEC”  means  the United States Securities  and Exchange
Commission; 

 

(i)           “Transaction Documents” means  this Agreement  and the Note;

 

(j)           “1933  Act”  means  the  Securities  Act  of  1933,  as  amended, 
or  any  successor  statute,  and  the  rules  and  regulations  promulgated 
thereunder;  and 

 

--------------------------------------------------------------------------------

 
 

3

 

(k)         “1934  Act”  means  the  Securities  Exchange  Act  of  1934,  as 
amended,  or  any  successor  statute,  and  the  rules  and  regulations 
promulgated  thereunder. 

 

2.                        Purchase  and  Sale  of the Notes; Security.  Subject 
to  the  terms  and  conditions  of  this  Agreement,  on  the  Closing  Date, 
the  Company  shall  sell  and  issue  to  the  Investor,  a  Note  in  the 
Principal  Amount in  exchange for  the  Purchase  Price. 

 

3.                        Closing.  There  shall  be  no  formal  closing 
ceremony  with  respect  to  the  transactions  contemplated  by  this 
Agreement.  Instead,  the  parties  shall  execute  and  exchange  the 
Transaction  Documents  by  facsimile  and  email  and  the  closing  of  the 
transactions  contemplated  by  this  Agreement  shall  be  deemed  to  have 
occurred  (the  “Closing”)  on  the  date  (the  “Closing  Date”)  that  the 
Company  receives  the  Purchase  Price in full.  There may  be multiple 
Closings.

 

4.                        Representations  and  Warranties  of  the  Company. 
The  Company  hereby  represents  and  warrants  to  the  Investor  that, 
except  as  set  forth  in  any  schedules  delivered  herewith  (collectively,
the “Disclosure Schedules”): 

 

(a)          Organization.  Good  Standing  and  Qualification.  The  Company 
is  a  corporation  duly  organized,  validly  existing  and  in  good 
standing  under  the  laws  of  the  jurisdiction  of  its  incorporation  and 
has  all  requisite  corporate  power  and  authority  to  carry  on  its 
business  as  now  conducted  and  to  own  its  properties.  The  Company  is 
duly  qualified  to  do  business  as  a  foreign  corporation  and  is  in 
good  standing  in  each  jurisdiction  in  which  the  conduct  of  its 
business  or  its  ownership  or  leasing  of  property  makes  such 
qualification  or  leasing  necessary  unless  the  failure  to  so  qualify 
has  not  and  could  not  reasonably  be  expected  to  have  a  Material 
Adverse  Effect; 

 

(b)         Authorization.  The  Company  has  full  power  and  authority 
and,  has  taken  all  requisite  action  on  the  part  of  the  Company,  its 
officers,  directors  and  stockholders  necessary  for  (i)  the 
authorization,  execution  and  delivery  of  the  Transaction  Documents, 
(ii)  authorization  of  the  performance  of  ail  obligations  of  the 
Company  hereunder  or  thereunder,  and  (iii)  the  authorization,  issuance 
(or  reservation  for  issuance)  and  delivery  of  the  Note.  The 
Transaction  Documents  constitute  the  legal,  valid  and  binding 
obligations  of  the  Company,  enforceable  against  the  Company  in 
accordance  with  their  terms,  subject  to  bankruptcy,  insolvency, 
fraudulent  transfer,  reorganization, moratorium  and  similar  laws  of 
general  applicability, relating to  or  affecting creditors’  rights generally;

 

(c)          Valid  Issuance.  The  Notes  have  been  duly  and  validly 
authorized  and, when issued  and  paid  for  pursuant  to  this  Agreement, 
shall  be  free  and  clear  of  all  encumbrances  and  restrictions  (other 
than  those  created  by  the 

 

 

--------------------------------------------------------------------------------

 
 

4

 

Investor), except  for  restrictions  on  transfer  set  forth  in  the 
Transaction  Documents  or imposed  by applicable securities laws;

 

(d)         Consents.  The  execution,  delivery  and  performance  by  the 
Company  of  the  Transaction  Documents,  and  the  offer,  issuance  and 
sale  of  the  Notes  require  no  consent  of,  action  by  or  in respect 
of,  or  filing  with,  any  Person,  governmental  body,  agency,  or 
official  other  than  filings  that  have  been  made  pursuant  to 
applicable  state  securities  laws,  and  post-sale  filings  pursuant  to 
applicable  state  and  federal  securities  laws  which  the  Company
undertakes  to  file  within  the  applicable  time periods;

 

(e)          Use  of  Proceeds.  The  net  proceeds  of  the  sale  of  the 
Notes  hereunder  shall  be used by the Company  for general working  capital 
purposes; 

 

(f)          No  Conflict,  Breach,  Violation  or  Default.  The  execution, 
delivery  and  performance  of  the  Transaction  Documents  by  the  Company 
and  the  issuance and sale of the Notes will not conflict with or result  in a
breach or violation  of  any  of  the  terms  and  provisions  of,  or 
constitute  a  default  under  (i)  the  Company’s  Certificate  of 
Incorporation  or  the  Company’s  Bylaws,  both  as  in  effect  on  the  date 
hereof,  or  (ii)(a)  any  statute,  rule,  regulation  or  order  of  any 
governmental  agency  or  body  or  any  court,  domestic  or  foreign,  having 
jurisdiction  over  the  Company  or  any  of  its  assets  or  properties,  or 
(b)  any  agreement  or  instrument  to  which  the  Company  is  a  party  or 
by  which  the  Company  is  bound  or  to  which  any  of  its  assets  or 
properties  is  subject; 

 

(g)         Litigation.  There  are  no  pending  actions  or  suits  against 
or  affecting  the  Company  or  any  of  its  properties;  and  to  the 
Company’s  Knowledge,  no  such actions,  suits or  proceedings are  threatened 
or  contemplated;

 

(h)         No  Directed  Selling  Efforts.  Neither  the  Company  nor  any 
Person  acting  on  its  behalf  has  conducted  any  directed  selling  effort 
in  the  United  States  (as  those  terms  are  used  in  Regulation  S)  in 
connection  with  the  offer  or  sale of any of the Notes;

 

(i)           No  Integrated  Offering.  Neither  the  Company  nor  any  of 
its  Affiliates,  nor  any  Person  acting  on  its  or  their  behalf  has, 
directly  or  indirectly,  made  any  offers  or  sales  of  any  Company 
security  or  solicited  any  offers  to  buy  any  security,  under 
circumstances  that  would  adversely  affect  reliance  by  the  Company  on 
Regulation  S  for  the  exemption  from  registration  for  the  transactions 
contemplated  hereby  or  would  require  registration  of  the  Notes  under 
the  1933  Act;  and 

 

(j)           Private  Placement.  The  offer  and  sale  of  the  Notes  to 
the  Investor  as  contemplated  hereby  is  exempt  from  the  registration 
requirements  of  the  1933 Act.

 

--------------------------------------------------------------------------------

 
 

 

5
 

5.                        Representations  and  Warranties  of  the  Investor. 
The  Investor  hereby  represents  and warrants to the Company that:

 

(a)          Organization     and     Existence.    Such   Investor    is   
a    validly    existing corporation,  limited  partnership  or  limited 
liability  company  and  has  all  requisite  corporate,  partnership  or 
limited  liability  company  power  and  authority to  invest  in  the  Notes
pursuant  to this Agreement; 

 

(b)         Authorization.  The  execution,  delivery  and  performance  by 
such  Investor  of  the  Transaction  Documents  to  which  such  Investor  is 
a  party  have  been  duly  authorized  and  will  each  constitute  the  valid 
and  legally  binding  obligation  of  such  Investor,  enforceable  against 
such  Investor  in  accordance  with  their  respective  terms,  subject  to 
bankruptcy,  insolvency,  fraudulent transfer, reorganization, moratorium  and
similar  laws of general applicability, relating to  or  affecting creditors’ 
rights generally;

 

(c)          Purchase  Entirely  for  Own  Account.  The  Note  to  be 
received  by  such  Investor  hereunder  will  be  acquired  for  such 
Investor’s  own  account,  not  as  nominee  or  agent,  and  not  with  a 
view  to  the  resale  or  distribution  of  any  part  thereof  in  violation 
of  the  1933  Act,  and  such  Investor  has  no  present  intention  of 
selling,  granting  any  participation  in,  or  otherwise  distributing  the 
same  in  violation  of  the  1933  Act  without  prejudice,  however,  to 
such  Investor’s  right  at  all  times  to  sell  or  otherwise  dispose  of 
all  or  any  part  of  such  Note  in  compliance  with  applicable  federal 
and  state  securities  laws.  Nothing  contained  herein  shall  be  deemed  a 
representation or warranty by  such  Investor  to  hold  the  Note  for  any
period of  time.  Such  Investor  is  not  a  broker-dealer  registered  with 
the  SEC  under  the  1934  Act  or  an  entity  engaged  in  a  business  that 
would require it  to  be  so  registered; 

 

(d)         Investment  Experience.  Such  Investor  acknowledges  that  it 
can  bear  the  economic  risk  and  complete  loss  of  its  investment  in 
the  Notes  and  has  such  knowledge  and  experience  in  financial  or 
business  matters  that  it  is  capable  of  evaluating  the  merits  and 
risks  of  the  investment  contemplated  hereby; 

 

(e)          Disclosure  of  Information.  Such  Investor  has had an
opportunity to receive all  information  related  to  the  Company  requested 
by  it  and  to  ask  questions  of  and  receive  answers  from  the  Company 
regarding  the  Company,  its  business  and  the  terms  and  conditions  of 
the  offering  of  the  Notes. 

 

(f)          No   Reliance.     The Investor  has  not  relied  upon  the 
Company  or  its  Directors  and  Officers,  or  the  Company’s  legal  counsel 
or  advisors  for  investment,  legal  or  tax  advice,  including  advice 
with  respect  to  the  hold 

 

--------------------------------------------------------------------------------

 

 

6

periods and  resale  restrictions  imposed  upon  the  Notes  by  the 
securities  legislation  in  the  jurisdiction  in  which  the  Investor 
resides,  and  has,  if  desired,  in  all  cases  sought  the  advice  of  the 
Investor’s  own  personal  investment  advisor,  legal  counsel  and  tax 
advisors,  and  the  Investor  is  either  experienced  in  or  knowledgeable 
with  regard  to  the  affairs  of  the  Company  or,  either  alone  or  with 
its  professional  advisors,  is  capable  by  reason  of  knowledge  and 
experience  in  financial  and  business  matters  in  general,  and 
investments  in  particular,  of  evaluating  the  merits  and  risks  of  an 
investment  in  the  Notes,  and  it  is  able  to  bear  the  economic  risk 
of  an  investment  in  the  Notes  and  can  otherwise  be  reasonably 
assumed  to  have  the  capacity  to  protect  its  own  interest  in 
connection  with  the  investment;

 

(g)         Restricted  Securities.  Such  Investor  understands  that  the 
Notes  are  characterized  as  “restricted  securities”  (as  defined  in  Rule 
144(a)(3)  under  the  1933  Act)  and  that  under  such  laws  and 
applicable  regulations  such  securities  may  be  resold  without 
registration  under  the  1933  Act  only  in  certain limited  circumstances; 

 

(h)         Further  Representations  and  Acknowledgements.     The  Investor 
further  represents and acknowledges that

 

(i)                 The  Investor  is  not  a  “U.S.  Person”  as  that  term 
is  defined  in Regulation S; 

 

(ii)               The Investor is located  outside  the United  States,

 

(iii)             The  investor  is  not  aware  of  any  advertisement  of 
any  of  the  Notes  to be issued hereunder,

 

(iv)             The  Investor  will  not  acquire  the  Note  as  a  result 
of,  and  will  not  itself  engage  in,  any  “directed  selling  efforts” 
(as  defined  in Regulation  S  under  the  1933  Act)  in  the  United  States 
in  respect  of  the  Notes  which  would  include  any  activities  undertaken 
for  the  purpose  of,  or  that  could  reasonably  be  expected  to  have 
the  effect of,  conditioning  the  market  in  the  United  States  for  the 
resale  of  the  Notes;  provided,  however,  that  the  Investor  may  sell 
or  otherwise  dispose  of  the  Notes  pursuant  to  registration  under  the 
1933  Act  and  any  applicable  state  and  provincial  securities  laws  or 
under  an  exemption  from  such  registration  requirements  and  as  otherwise
provided herein;

 

(v)               The  Investor  agrees  that  the  Company  will  refuse  to 
register  any  transfer  of  the  Notes  not  made  in  accordance  with  the 
provisions  of  Regulation  S,  pursuant  to  an  effective  registration 
statement  under  the   1933   Act    or   pursuant   to   an   available
  exemption   from   the 

 

    

--------------------------------------------------------------------------------

 

 

7

registration requirements  of  the  1933  Act  and  in  accordance  with 
applicable  state and  provincial securities laws,  and

 

(vi)             The  Investor  understands  and  agrees  that  offers  and 
sales  of  any  of  the  Note  prior  to  the  expiration  of  a  period  of 
one  year  after  the  date  of  transfer  of  the  Notes  (the  “Distribution 
Compliance  Period”),  shall  only  be  made  in  compliance  with  the  safe 
harbor  provisions  set  forth  in  Regulation  5,  pursuant  to  the 
registration provisions of  the  1933  Act  or  an  exemption  therefrom,  and 
that  all  offers  and  sales  after  the  Distribution  Compliance  Period 
shall  be  made  only  in  compliance  with  the  registration  provisions  of 
the  1933  Act  or  an  exemption  therefrom  and  in  each  case  only  in 
accordance with  all  applicable securities laws; 

 

(i)           No  Hedging  Transactions.    The Investor  understands  and 
agrees  not  to engage in  any  hedging  transactions  involving  the  Notes 
prior  to  the  end  of  the  Distribution  Compliance  Period  unless  such 
transactions  are  in  compliance  with the provisions of the 1933 Act;

 

(j)           Restrictions  on  Transfer.  The  Investor  hereby  acknowledges 
and  agrees  to  the  Company  making  a  notation  on  its  records  or 
giving  instructions  to  the  registrar  and  transfer  agent  of  the 
Company  in  order  to  implement  the  restrictions  on  transfer  set forth
and described herein;

 

(k)         Legends.  It  is  understood  that,  except  as  provided  below, 
certificates  evidencing  the  Notes  may  bear  the  following  or  any 
similar  legend,  as  well  as  the  legend  required  by  any  state 
authority  if  required  in  connection  with  the  issuance of  sale  of  the 
Notes: 

 

THE SECURITIES  REPRESENTED  BY  THIS  CERTIFICATE  HAVE  NOT  BEEN  REGISTERED 
UNDER  THE  U.S.  SECURITIES  ACT  OF  1933,  AS  AMENDED  (THE  “U.S.
SECURITIES  ACT”)  OR  OTHER  APPLICABLE  SECURITIES  LAWS.  THESE  SECURITIES 
HAVE  BEEN  ACQUIRED  FOR  INVESTMENT  AND  NOT  WITH  A  VIEW  TO 
DISTRIBUTION  OR  RESALE  AND  MAY  NOT  BE  OFFERED,  SOLD,  PLEDGED  OR 
OTHERWISE  TRANSFERRED  EXCEPT  (1)  IN  ACCORDANCE  WITH  THE  PROVISIONS  OF 
REGULATIONS  S,  RULE  901  THROUGH  RULE  905,  AND  PRELIMINARY  NOTES  UNDER 
THE  U.S.  SECURITIES  ACT  OR   (2)  PURSUANT  TO  AN  AVAILABLE  EXEMPTION 
FROM  THE  REGISTRATION  REQUIREMENTS  OF  THE  U.S.  SECURITIES  ACT  OR  (3) 
PURSUANT  TO  AN  EFFECTIVE  REGISTRATION  STATEMENT.  HEDGING  TRANSACTIONS 
  INVOLVING  THESE  SECURITIES  MAY  NOT  BE  CONDUCTED  UNLESS  IN  COMPLIANCE 
WITH  THE  U.S.  SECURITIES  ACT. 

 

 

--------------------------------------------------------------------------------

 

 

8

(l)           Brokers  and  Finders.  No  Person  will  have,  as  a  result 
of  the  transactions  contemplated  by  the  Transaction  Documents,  any 
valid  right,  interest  or  claim  against  or  upon  the  Company  or  an
Investor for any commission,  fee or  other  compensation  pursuant  to  any 
agreement,  arrangement  or  understanding entered into by or on behalf of such
Investor.

 

6.                        Conditions to Closing:

 

(a)          Conditions  to  the  Investor’s  Obligations.  The  obligation  of 
the  Investor  to  purchase  the  Notes  at  the  Closing  is  subject  to  the 
fulfillment  to  such  Investor’s  satisfaction,  on  or  prior  to  the 
Closing  Date,  of  the  following  conditions, any of which may be waived by
the Investor

 

(i)                 The  representations  and  warranties  made  by  the 
Company  in  Section  4.  hereof  qualified  as  to  materiality  shall  be 
true  and  correct  at  all  times  prior  to  arid  on  the  Closing  Date, 
except  to  the  extent  any  such  representation  or  warranty  expressly 
speaks  as  of an earlier  date,  in  which  case  such  representation  or 
Warranty  shall  be  true  and  correct  as  of  such  earlier  date,  and, 
the  representations  and  warranties  made  by  the  Company  in  Section  4. 
hereof  not  qualified  as  to  materiality  shall  be  true  and  correct  in 
all  material  respects  at  all  times  prior  to  and  on  the  Closing 
Date,  except  to  the  extent  any  such  representation  or  warranty 
expressly  speaks  as  of an earlier  date,  in  which  case  such 
representation  or  warranty  shall be true  and  correct  in  all  material 
respects  as  of  such  earlier  date.  The  Company  shall  have  performed 
in  all  material  respects  all  obligations  and  conditions  herein 
required  to  be  performed  or  observed  by  it  on  or  prior  to  the 
Closing  Date, 

 

(ii)               The  Company  shall  have  obtained  any  and  all 
consents,  permits,  approvals,  registrations  and  waivers  necessary  or 
appropriate  for  consummation  of  the  purchase  and  sale  of  the  Notes, 
and  the  consummation  of  the  other  transactions  contemplated  by  the 
Transaction  Documents,  all  of  which  shall  be  in  full  force  and 
effect, and

 

(iii)             No  judgment,  writ,  order,  injunction,  award  or  decree 
of  or  by  any  court,  or  judge,  justice  or  magistrate,  including  any 
bankruptcy  court  or  judge,  or  any  order  of  or  by  any  governmental 
authority,  shall have  been issued, and no action or proceeding  shall have 
been instituted  by  any  governmental  authority,  enjoining  or  preventing 
the  consummation  of  the  transactions  contemplated  hereby  or  in  the
other Transaction Documents. 

   

--------------------------------------------------------------------------------

 

 

9

(b)         Conditions  to  Obligations  of  the  Company.  The  Company’s 
obligation  to  sell  and  issue  the  Notes  at  the  Closing  is  subject  to 
the  fulfillment  to  the  satisfaction  of  the  Company  on  or  prior  to 
the  Closing  Date  of  the following conditions,  any  of  which  may be waived
by the Company

 

(i)                 The  representations  and  warranties  made  by  the 
Investor  in  Section 

5. hereof  shall  be  true  and  correct  in  all  respects  on  the  Closing 
Date  with  the  same  force  and  effect  as  if  they  bad  been  made  on 
and  as  of  said  date.  The  Investor  shall  have  performed  in  all 
material  respects  all  obligations  and  conditions  herein  required  to  be
performed  or observed by them on  or  prior  to  the  Closing  Date, 

 

(ii)               The Investor shall have paid the  Purchase Price to the
Company. 

 

(c)          Termination  of Obligations to Effect Closing;  Effects. 

 

(i)                 The obligations of the Company,  on the one hand, and the
Investor, on  the  other  hand,  to  effect  the  Closing shall  terminate as 
follows 

 

(A)             Upon  the  mutual  written  consent  of  the  Company  and  the 
Investor, 

 

(B)              By  the  Company  if  any  of  the  conditions  set  forth  in 
Paragraph  6(b)  shall  have  become  incapable  of  fulfillment,  and  shall 
not  have  been  waived  by  the  Company,

 

(C)              By  an  Investor  (with  respect  to  itself  only)  if  any 
of  the conditions set  forth  in  Paragraph  6(a)  shall  have  become 
incapable  of  fulfillment,  and  shall  not  have  been  waived  by  the
Investor, or

 

(D)             By  either  the  Company  or  the  Investor  if  the  Closing 
has  not occurred on or prior  to December  31, 2013.

 

provided, however,  that,  except  in  the  case  of  clause  (i)  above,  the 
party  seeking  to  terminate  its  obligation  to  effect  the  Closing  shall 
not  then  be  in  breach  of  any  of  its  representations,  warranties, 
covenants  or  agreements  contained  in  this  Agreement  or  the  other 
Transaction  Documents  if  such  breach  has  resulted  in  the  circumstances 
giving  rise  to  such  party’s  seeking  to  terminate  its  obligation to
effect the Closing.

 

7.                        Covenants and Agreements  of the Company: 

 

(a)          Reports.  The  Company  will  furnish  to  the  Investor  and/or 
their  assignees  such  information  relating  to  the  Company  and  its 
Subsidiaries  as  from 

 

--------------------------------------------------------------------------------

 

 

10

time to  time  may  reasonably  be  requested  by  the  Investor  and/or  their 
assignees;  provided,  however,  that  the  Company  shall  not  disclose
material  nonpublic  information  to  the  Investor,  or  to  advisors  to  or 
representatives  of  the  Investor,  unless  prior  to  disclosure  of  such 
information  the  Company  identifies  such  information  as  being  material 
nonpublic  information  and  provides  the  Investor,  such  advisors  and 
representatives  with  the  opportunity  to  accept  or  refuse  to  accept 
such  material  nonpublic  information  for  review  and  the  Investor 
wishing  to  obtain  such  information  enters  into  an  appropriate 
confidentiality  agreement  with the Company  with respect  thereto; 

 

(b)         No  Conflicting  Agreements.  The  Company  will  not  take  any 
action,  enter  into  any  agreement  or  make  any  commitment  that  would 
conflict  or  interfere  in  any  material  respect  with  the  Company’s 
obligations  to  the  Investor under the Transaction  Documents; 

 

(c)          Compliance  with  Laws.  The  Company  will  comply  in  all 
material  respects  with  all  applicable  laws,  rules,  regulations,  orders 
and  decrees  of  all  governmental  authorities; and

 

(d)         Termination  of  Covenants.  The  provisions  of  Paragraphs  7(a) 
through  7(c)  shall  terminate  and  be  of  no  further  force  and  effect 
on  the  date  on  which  the Company’s  obligations under the Note terminate. 

 

8.                        Survival  and  Indemnification: 

 

(a)          Survival.  The  representations,  warranties,  covenants  and 
agreements  contained  in  this  Agreement  shall  survive  the  Closing  of 
the  transactions  contemplated  by this Agreement  until the repayment in full
of the Note;

 

(b)         Indemnification.  The  Company  agrees  to  indemnify  and  hold 
harmless  each  Investor  and  its  Affiliates  and  their  respective 
directors,  officers,  employees  and  agents  from  and  against  any  and 
all  losses,  claims,  damages,  liabilities  and  expenses  (including 
without  limitation  reasonable  attorney  fees  arid  disbursements  and 
other  expenses  incurred  in  connection  with  investigating,  preparing  or 
defending  any  action,  claim  or  proceeding,  pending  or  threatened  and 
the  costs  of  enforcement  thereof)  (collectively,  “Losses”)  to  which 
such  Person  may  become  subject  as  a  result  of  any  breach  of 
representation,  warranty,  covenant  or  agreement  made  by  or  to  be 
performed  on  the  part  of  the  Company  under  the  Transaction  Documents, 
and  will  reimburse  any  such  Person  for  all  such  amounts as  they  are 
incurred by such Person.

 

(c)          Conduct  of  Indemnification  Proceedings.  Promptly  after 
receipt  by  a  Person  (the  “Indemnified  Person”)  of  notice  of  any 
demand,  claim  or  circumstances    which   would   or   might    give   rise
  to   a   claim   or   the 

 

  

--------------------------------------------------------------------------------

 

 

11

commencement of  any  action,  proceeding  or  investigation  in  respect  of 
which  indemnity  may  be  sought  pursuant  to  Section  A.8(b),  such 
Indemnified  Person  shall  promptly  notify  the  Company  in  writing  and 
the  Company  shall  assume  the  defense  thereof,  including  the  employment 
of  counsel  reasonably  satisfactory  to  such  Indemnified  Person,  and 
shall  assume  the  payment  of  all  fees  and  expenses;  provided,  however, 
that  the  failure  of  any  Indemnified  Person  so  to  notify  the  Company 
shall  not  relieve  the  Company  of  its  obligations  hereunder  except  to 
the  extent  that  the  Company  is  materially  prejudiced  by  such  failure 
to  notify.  In  any  such  proceeding,  any  Indemnified  Person  shall  have 
the  right  to  retain  its  own  counsel,  but  the  fees  and  expenses  of 
such  counsel  shall  be  at  the  expense  of  such  Indemnified  Person 
unless:  (i)  the  Company  and  the  Indemnified  Person  shall  have 
mutually  agreed  to  the  retention  of  such  counsel;  or  (ii)  in  the 
reasonable  judgment  of  counsel  to  such  Indemnified  Person 
representation  of  both  parties  by  the  same  counsel  would  be 
inappropriate  due  to  actual  or  potential  differing  interests  between 
them.  The  Company  shall  not  be  liable  for  any  settlement  of  any 
proceeding  effected  without  its  written  consent,  which  consent  shall 
not  he unreasonably withheld,  but  if  settled  with  such  consent,  or  if 
there  be  a  final  judgment  for  the  plaintiff,  the  Company  shall 
indemnify  and  hold  harmless  such  Indemnified  Person  from  and  against 
any  loss  or  liability  (to  the  extent  stated  above)  by  reason  of 
such  settlement  or  judgment.  Without  the  prior  written  consent  of  the 
Indemnified  Person,  which  consent  shall  not  be  unreasonably  withheld, 
the  Company  shall  not  effect  any  settlement  of  any  pending  or 
threatened  proceeding  in respect   of which any Indemnified  Person is or
could have been a party and indemnity  could  have  been  sought  hereunder  by 
such  Indemnified  Party,  unless  such settlement  includes  an  unconditional 
release  of  such  Indemnified  Person  from  all liability  arising out of such
proceeding. 

 

9.                        Miscellaneous: 

 

(a)          Successors  and  Assigns.  This  Agreement  may  not  be  assigned 
by  a  party  hereto  without the  prior  written consent  of  the  Company  or 
the  Investor,  as  applicable,  provided,  however,  that  an  investor  may 
assign  its  rights  and  delegate  its  duties  hereunder  in  whole  or  in 
part  to  an  Affiliate  or  to  a  third  party  acquiring  the  Notes  in  a 
private  transaction  without  the  prior  written  consent  of  the  Company, 
after  notice  duly  given  by  such  Investor  to  the  Company.  The 
provisions  of  this  Agreement  shall  inure  to  the  benefit  of  and  be 
binding  upon  the  respective  permitted  successors  and  assigns  of  the 
parties.  Nothing  in  this  Agreement,  express  or  implied,  is  intended 
to  confer  upon  any  party  other  than  the  parties  hereto  or  their 
respective successors and  assigns  any  rights,  remedies,  obligations,  or 
liabilities  under  or  by  reason  of  this  Agreement,  except  as  expressly 
provided  in  this  Agreement; 

 

 

--------------------------------------------------------------------------------

 

 

12

(b)         Counterparts:  Faxes.  This  Agreement  may  be  executed  in  two 
or  more  counterparts,  each  of  which  shall  be  deemed  an  original,  but 
all  of  which  together  shall  constitute  one  and  the  same  instrument. 
This  Agreement  may  also be executed via  facsimile,  which shall be deemed 
an original; 

 

(c)          Titles  and  Subtitles.  The  titles  and  subtitles  used  in 
this  Agreement  are  used  for  convenience  only  and  are  not  to  be 
considered  in  construing  or interpreting this  Agreement;

 

(d)         Notices.  Unless  otherwise  provided,  any  notice  required  or 
permitted  under  this  Agreement  shall  be  given  in  writing  and  shall 
be  deemed  effectively  given  as  hereinafter  described  (i)  if  given  by 
personal  delivery,  then  such  notice  shall  be  deemed  given  upon  such 
delivery,  (ii)  if  given  by  telex  or  telecopier,  then  such  notice 
shall  be  deemed  given  upon  receipt  of  confirmation  of  complete 
transmittal,  (iii)  if  given  by  mail,  then  such  notice  shall  be 
deemed  given  upon  the  earlier  of  (A)  receipt  of  such  notice  by  the 
recipient  or  (B)  three  days  after  such  notice  is  deposited  in  first 
class  mail,  postage  prepaid,  and  (iv)  if  given  by  an  internationally 
recognized  overnight  air  courier,  then  such  notice  shall  be  deemed 
given  one  business  day  after  delivery  to  such  carrier.  All  notices 
shall  be  addressed  to  the  party  to  be  notified  at  the  address  as 
follows,  or  at  such  other  address  as  such  party  may  designate  by 
ten  days’  advance  written  notice  to  the  other  party: 

 

If to the Company:

 

Blue Water  Petroleum  Corp. 6025 S. Quebec Street Suite  100 Centennial,  CO 

USA 80111

Tel: 888-498-8880

Attention:   President 

 

If to  the  Investor:

 

To the Address for Notice as provided on  the  signature  page hereof.

 

 

(e)          Expenses.  The  parties  hereto  shall  pay  their  own  costs 
and  expenses  in connection herewith.  In  the  event  that  legal 
proceedings  are  commenced  by  any  party  to  this  Agreement  against 
another  party  to  this  Agreement  in  connection  with  this  Agreement  or 
the  other  Transaction  Documents,  the  party  or  parties  which  do  not 
prevail  in  such  proceedings  shall  severally,  but  not  jointly,  pay 
their  pro  rata  share  of  the  reasonable  attorneys’  fees 

  

--------------------------------------------------------------------------------

 

 

13

and other  reasonable  out-of-pocket  costs  and  expenses  incurred  by  the 
prevailing  party in  such  proceedings;

 

(f)          Amendments  and  Waivers.  Any  term  of  this  Agreement  may  be 
amended  and  the  observance  of  any  term  of  this  Agreement  may  be 
waived  (either  generally        or  in  a  particular  instance  and  either 
retroactively  or  prospectively),  only  with  the  written  consent  of  the 
Company  and  the  Investor.  Any  amendment  or  waiver  effected  in 
accordance  with  this  Paragraph shall be binding  upon each holder of any
Notes purchased  under  this  Agreement  at  the  time  outstanding,  each 
future  holder  of  all  such Notes, and the Company;

 

(g)         Publicity.  Except  as  set  forth  below,  no  public  release  or 
announcement  concerning  the  transactions  contemplated  hereby  shall  be 
issued  by  the  Company  or  the  Investor  without  the  prior  consent  of 
the  Company  (in  the  case  of  a  release  or  announcement  by  the 
Investor)  or  the  Investor  (in  the  case  of  a  release  or  announcement 
by  the  Company)  (which  consents  shall  not  be  unreasonably  withheld), 
except  as  such  release  or  announcement  may  be  required  by  law  or 
the  applicable  rules  or  regulations  of  any  securities  exchange  or 
securities  market,  in  which  case  the  Company  or  the  Investor,  as  the 
case  may  be,  shall  allow  the  Investor  or  the  Company,  as  applicable, 
to  the  extent  reasonably  practicable  in  the  circumstances,  reasonable 
time  to  comment  on  such  release  or  announcement  in  advance  of such
issuance; 

 

(h)         Severability.  Any  provision  of  this  Agreement  this  is 
prohibited  or  unenforceable  in  any  jurisdiction  shall,  as  to  such 
jurisdiction,  be  ineffective  to  the  extent  of  such  prohibition  or 
unenforceability  without  invalidating the remaining  provisions  hereof  but 
shall  be  interpreted as  if it were  written  so  as  to  be  enforceable  to 
the  maximum  extent  permitted  by  applicable  law,  and  any  such 
prohibition  or  unenforceability  in  any  jurisdiction  shall  not 
invalidate  or  render  unenforceable  such  provision  in  any  other 
jurisdiction.  To  the  extent  permitted  by applicable  law,  the  parties 
hereby  waive  any  provision  of  law  which  renders  any  provision hereof
prohibited  or unenforceable in  any  respect; 

 

(i)           Entire  Agreement.  This  Agreement,  including  the  Exhibits 
and  the  Disclosure  Schedules,  and  the  other  Transaction  Documents 
constitute  the  entire  agreement  among  the  parties  hereof  with  respect 
to  the  subject  matter  hereof  and  thereof  and  supersede  all  prior 
agreements  and  understandings,  both  oral  and  written,  between  the 
parties  with  respect  to  the  subject  matter hereof and  thereof; 

 

(j)           Further  Assurances.  The  parties  shall  execute  and  deliver 
all  such  further  instruments    and   documents    and   take   all   such
  other   actions   as   may 

 

  

--------------------------------------------------------------------------------

 

 

14

reasonably be  required  to  carry  out  the  transactions  contemplated 
hereby  and to evidence  the fulfillment  of the agreements  herein contained; 

 

(k)         Governing  Law:  Consent  to  Jurisdiction;  Waiver  of  Jury 
Trial.  This  Agreement  shall  be  governed  by,  and  construed  in 
accordance  with,  the  internal  laws  of  the  state  of  Nevada  without 
regard  to  the  choice  of  law  principles  thereof.  Each  of  the  parties 
hereto  irrevocably  submits  to  the  exclusive  jurisdiction  of  the  Courts 
of  the  state  of  Nevada  for  the  purpose of any  suit,  action, 
proceeding  or  judgment relating  to  or  arising  out  of  this  Agreement 
and  the  transactions  contemplated  hereby.  Service  of  process  in 
connection  with  any  such  suit,  action  or  proceeding  may  be  served  on 
each  party  hereto  anywhere  in  the  world  by  the  same  methods  as  are 
specified  for  the  giving  of  notices  under  this  Agreement.  Each  of 
the  parties  hereto  irrevocably  consents  to  the  jurisdiction  of  any 
such  court  in  any  such  suit,  action  or  proceeding  and  to  the  laying 
of  venue  in  such  court.  Each  party  hereto  irrevocably  waives  any 
objection  to  the  laying  of venue of  any  such  suit,  action  or 
proceeding  brought  in  such  courts  and  irrevocably  waives  any  claim 
that  any  such  suit,  action  or  proceeding  brought  in  any  such  court 
has  been  brought  in  an  inconvenient  forum.  EACH  OF  THE  PARTIES 
HERETO  WAIVES  ANY  RIGHT  TO  REQUEST  A  TRIAL  BY  JURY  IN  ANY 
LITIGATION  WITH  RESPECT  TO  THIS  AGREEMENT  AND  REPRESENTS  TRAT  COUNSEL 
HAS  BEEN  CONSULTED  SPECIFICALLY  AS  TO  THIS WAIVER.

 

 

[Remainder of page intentionally left blank.] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

15

IN WITNESS  WHEREOF,  the  parties  have  executed  this  Agreement  or  caused 
their  duly  authorized officers  to  execute this Agreement as of the date
first above  written.

 

 


BLUE WATER PETROLEUM CORP.

 

 

By:   ___________________________________

        Authorized Signatory 

Print Name:  Tom Hynes

  Print Title (if  applicable):  Chief Executive Officer

 

 


THE INVESTOR

 

 

By:   ___________________________________

        Authorized Signatory 

Print Name:   

Print Title (if  applicable):   

 


PRINCIPAL AMOUNT  OF NOTE PURCHASED:


ADDRESS FOR  NOTICE 

 

C/o:   

Street:   

City/State/Zip:    

Attention:   

Tel:

Fax:
                                                                                                        
  

 


DELIVERY INSTRUCTIONS 

(if different  from above) 

 

C/o:   

Street:
                                                                                                     
   

City/State/Zip:       __________________________________________   

Attention:                                                                                                _    

Tel:         ________________________________________________    


  

--------------------------------------------------------------------------------

 
 


EXHIBIT A

 

THIS AGREEMENT  RELATES  TO  AN  OFFERING  OF  SECURITIES  IN  AN  OFFSHORE 
TRANSACTION  TO  PERSONS  WHO  ARE  NOT  U.S.  PERSONS  (AS  DEFINED  IN 
REGULATION  S  UNDER  THE  1933  ACT)  I’URSUANT  TO  REGULATION  S  UNDER  THE 
UNITED  STATES  SECURITIES  ACT  OF  1933,  AS  AMENDED  (THE  “1933  ACT”). 
NONE  OF  THE  SECURITIES  TO  WHICH  THIS  AGREEMENT  RELATES  HAVE  BEEN 
REGISTERED  UNDER  THE  1933  ACT,  OR  ANY  U.S.  STATE  SECURITIES  LAWS, 
AND,  UNLESS  SO  REGISTERED,  NONE  MAY  BE  OFFERED  OR  SOLD,  DIRECTLY  OR 
INDIRECTLY,  IN  THE  UNITED  STATES  OR  TO  U.S.  PERSONS  (AS  DEFINED 
HEREIN  EXCEPT  IN  ACCORDANCE  WITH  THE  PROVISIONS  OF  REGULATION  S  UNDER 
THE  1933  ACT,  PURSUANT  TO  AN  EFFECTIVE  REGISTRATION  STATEMENT  UNDER 
THE  1933  ACT,  OR  PURSUANT  TO  AN  AVAILABLE  EXEMPTION  FROM,  OR  IN  A 
TRANSACTION  NOT  SUBJECT  TO,  THE  REGISTRATION  REQUIREMENTS  OF  THE  1933 
  ACT  AND  IN  EACH  CASE  ONLY  IN  ACCORDANCE  WITH  ALL  APPLICABLE 
SECURITIES  LAWS.  IN  ADDITION,  HEDGING  TRANSACTIONS  INVOLVING  THE 
SECURITIES  MAY  NOT  BE  CONDUCTED  UNLESS  IN  ACCORDANCE  WITH THE 1933 ACT.

 

USD $__________ 


BLUE WATER PETROLEUM CORP.

8.5% PROMISSORY NOTE

 

FOR VALUE  RECEIVED,  Blue  Water  Petroleum  Corp.,  a  corporation  organized 
and  existing  under  the  laws  of  the  State  of  Delaware  (the 
“Company”),  promises  to  pay  to 

_________________________________, the registered holder hereof (the “Holder”), 
the principal  sum  of _____________________________United  States  Dollars  on 
the  Maturity  Date  (as  defined  below)  and  to  pay  interest  on  the 
principal  sum  outstanding  from  time  to  time  in  arrears  at  the  rate 
of  8.5  %  per  annum  (computed  on  the  basis  of  the  actual  number  of 
days  elapsed  and  a  year  of  365  days),  accruing  from  the  date  of 
initial  issuance  of  this  Note  (the  “Issue  Date”),  until  payment  in 
full  of  the  principal  sum  has  been  made  or  duly  provided for (whether
before or after the  Maturity Date). 

 

This Note  is  being  issued  pursuant  to  the  terms  of  a  Purchase 
Agreement,  dated  as  of  the  date  hereof  (the  “Note  Purchase 
Agreement”),  to  which  the  Company  and  the  Holder  (or  the  Holder’s 
predecessor  in  interest)  are  parties.  Capitalized  terms  not  otherwise 
defined  herein  shall  have  the  meanings  ascribed  to  them  in  the  Note 
Purchase  Agreement, 

 

This Note is subject to the following additional provisions:

 

  

--------------------------------------------------------------------------------

 

 

2

1.                        Maturity  Date.  The  term  “Maturity  Date”  means 
the  date  occurring  at  any  time  after  _____________  upon  which  the 
Holder  demands  payment  of  this  Note  in  writing. 

 

2.                        Prepayment  Provisions.  This  Note  may  be  prepaid 
in  whole  or  in  part  at  any  time  prior to the Maturity Date,  without 
penalty. 

3.                        Application  of  Payments.  Any  payment  made  on 
account  of  the  Note  shall  be  applied  in  the  following  order  of 
priority:  (i)  first,  to  accrued  interest  through  and including the date
of payment,  and (iii) then,  to  principal of  this  Note. 

 

4.                        Default.  The  Company  shall  be  in  default 
hereunder  if  any  payment  is  not  made  in a timely  manner,  or within five
days thereafter.

 

5.                        Manner  of  Payments.  All  payments  contemplated 
hereby  to  be  made  “in  cash”  shall  be  made  in  immediately  available 
good  funds  of  United  States  of  America  currency  by  wire  transfer  to 
an  account  designated  in  writing  by  the  Holder  to  the  Company  (which 
account  may  be  changed  by  notice  similarly  given).  For  purposes  of 
this  Note,  the  phrase  “date  of  payment”  means  the  date  good  funds 
are  received  in  the  account  designated  by the notice which is then
currently effective. 

 

6.                        No Impairment;  Direct Obligation. Subject  to  the 
terms  of  the  Loan  Agreement,  no  provision  of  this  Note  shall  alter 
or  impair  the  obligation  of  the  Company,  which  is  absolute  and 
unconditional,  to  pay  the  principal  of,  and  interest  on,  this  Note 
at  the  time,  place,  and  rate,  and  in  the  coin  or  currency,  as 
herein  prescribed.  This  Note  is  direct  obligations  of  the  Company.

 

7.                        Limited  Recourse.  No  recourse  shall  be  had  for 
the  payment  of  the  principal  of,  or  the  interest  on,  this  Note,  or 
for  any  claim  based  hereon,  or otherwise in respect hereof,  against  any 
incorporator,  shareholder,  officer  or  director,  as  such,  past,  present 
or  future, of the  Company  or  any  successor  corporation,  whether  by 
virtue  of  any  constitution, statute  or  rule  of  law,  or  by  the 
enforcement  of  any  assessment  or  penalty  or  otherwise,  all  such 
liability  being,  by  the  acceptance  hereof  and  as  part  of  the 
consideration  for  the  issue  hereof,  expressly  waived  and  released. 

 

8.                        Restrictions  on  Resale.  The  Holder  of  the 
Note,  by  acceptance  hereof,  agrees  that  this  Note  is  being  acquired 
for  investment  and  that  such  Holder  will  not  offer,  sell  or 
otherwise  dispose  of  this  Note  except  under  circumstances  which  will 
not  result  in  a  violation  of  the  Securities  Act  of  1933,  as  amended 
or  any  applicable  state  Blue  Sky  or  foreign laws or similar  laws
relating to the sale of securities.

 

9.                        Notices.  Any  notice  given  by  any  party  to  the 
other  with  respect  to  this  Note  shall  be  given  in  the  manner 
contemplated  by  the  Loan  Agreement  in  the  Section  entitled  “Notices.” 

 

10.                    Applicable  Laws.  This  Note  shall  be  governed  by 
and  construed  in  accordance with the  laws  of  the  state  of  Nevada. 
  Each  of  the  parties  consents  to  the  exclusive 

  

--------------------------------------------------------------------------------

 

 

3

jurisdiction of  the  Courts  of  Nevada  in  connection  with  any  dispute 
arising  under  this  Agreement  and  hereby  waives,  to  the  maximum  extent 
permitted  by  law,  any  objection,  including  any  objection  based  on 
forum  non  coveniens,  to  the  bringing  of  any  such proceeding  in  such 
jurisdictions.  To  the  extent  determined  by  such  court,  the  Company 
shall  reimburse  the  Holder  for  any  reasonable  legal  fees  and 
disbursements  incurred  by  the  Holder  in  enforcement of  or  protection 
of  any of its rights under any of this Note.

 

11.                    Jury  Trial  Waiver.  The  Company  and  the  Holder 
hereby  waive  a  trial  by  jury  in  any  action,  proceeding  or 
counterclaim  brought  by  either  of  the  Parties  hereto  against  the 
other  in  respect  of  any  matter  arising  out  of  or  in  connection  with 
this  Note.

 

12.                    Events  of  Default. The following  shall constitute  an
“Event of  Default”: 

 

(a)          Default    in   Payment.     The  Company  shall  default  in  the 
payment  of  principal  or  interest  on  this  Note  or  any  other  amount 
due;  or 

 

(b)         Breach  of  Representation  or  Warranty.     Any  of  the 
representations  or  warranties  made  by  the  Company  herein,  in  the  Loan 
Agreement  or  any  of  the  other  Transaction  Agreements  shall  be false or
misleading  in any material  respect  at  the time  made; or

 

(c)          Assignment  for  Creditors.  The  Company  shall  (1)  make  an 
assignment  for  the  benefit  of  creditors  or  commence  proceedings  for 
its  dissolution;  or  (2)  apply  for  or  consent  to  the  appointment  of 
a  trustee,  liquidator  or  receiver  for  its  or  for  a  substantial  part 
of its property or business; or

 

(d)         Appointment    of   Trustee.      A trustee,  liquidator  or 
receiver  shall  be  appointed  for  the  Company  or  for  a  substantial 
part  of  its  property  or  business without its consent; or

 

(e)          Court   Control.     Any governmental  agency or  any court  of 
competent  jurisdiction  at  the  instance  of  any  governmental  agency 
shall  assume  custody  or  control  of  the  whole  or  any  substantial 
portion  of  the  properties  or assets of the Company;  or

 

(f)          Bankruptcy  Proceedings.  Bankruptcy,  reorganization,  insolvency 
or  liquidation  proceedings  or  other  proceedings  for  relief  under  any 
bankruptcy  law  or  any  law  for  the  relief  of  debtors  shall  be 
instituted  by  or  against the  Company.

 

If an  Event  of  Default  shall  have  occurred,  then,  or  at  any  time 
thereafter,  and  in  each  and  every  such  case,  unless  such  Event  of 
Default  shall  have  been  waived  in  writing  by  the  Holder  (which 
waiver  shall  not  be  deemed  to  be  a  waiver  of  any  subsequent 
default)  at  the  option  of  the  Holder  and  in  the  Holder’s  sole 
discretion,  the  Holder  may  consider  this  Note  immediately  due  and 
payable  (and  the  Maturity  Date  shall  be  accelerated  accordingly), 
without  presentment,  demand,  protest  or  notice  of  any  kinds,  all 

  

--------------------------------------------------------------------------------

 

 

4

of which  are  hereby  expressly  waived,  anything  herein or in any note or
other  instruments  contained  to  the  contrary  notwithstanding,  and 
interest  shall  accrue  on  the  total  amount  due  (the  “Default  Amount”) 
on  the  date  of  the  Event  of  Default  (the  “Default  Date”)  at  the 
rate  of  16%  per  annum  or  the  maximum  rate  allowed  by  law,  whichever 
is  lower,  from  the  Default  Date  until  the  date  payment  is  made,  and 
the  Holder  may  immediately  enforce  any  and  all  of  the  Holder’s 
rights  and  remedies  provided  herein  or  any  other  rights or remedies 
afforded by law.

 

13.                      Covenants  of  the  Company.  The  Company  covenants 
and  agrees  that,  so  long  as  any  principal  of,  or  interest  on,  this 
Note  shall  remain  unpaid,  unless  the  Holder  shall  otherwise  consent 
in  writing, it will comply  with the following terms: 

 

(a)          Reporting  Requirements.  The  Company  will furnish  to  the 
Holder  or  make  publicly  available: 

 

(i)                 as  soon  as  possible,  and  in  any  event  within  ten 
(10)  days  after  obtaining  knowledge  of  the  occurrence  of  (A)  an 
“Event  of Default,”  as  hereinafter  defined,  (B)  an  event  which,  with 
the  giving  of  notice  or  the  lapse  of  time  or  both,  would  constitute 
an  Event  of  Default,  or  (C)  a  material  adverse  change  in  the 
condition  or  operations,  financial  or  otherwise,  of  the  Company,  taken 
as  whole,  the  written  statement  of  the  Chief  Executive  Officer  or 
the  Chief  Financial  Officer  of  the  Company,  setting  forth  the  details 
of  such  Event  of  Default,  event  or  material adverse  change; 

 

(ii)               promptly  after  the  commencement  thereof,  notice  of 
each  action,  suit  or  proceeding  before  any  court  or  other 
governmental  authority  or  other  regulatory  body  or  any  arbitrator  as 
to  which there  is  a  reasonable  possibility  of  a  determination  that 
would  (A)  materially  impact  the  ability  of  the  Company  to  conduct 
its  business,  (B)  materially  and  adversely  affect  the  business, 
operations  or  financial  condition of the Company,  or  (C) impair  the 
validity  or  enforceability  of  the  Note  or  the  ability  of  the  Company 
to perform their obligations under the Note.

 

(b)   Compliance  with  Laws.  The  Company  will  comply,  in  all  material 
respects  with  all  applicable  laws,  rules,  regulations  and  orders, 
except  to  the  extent  that  noncompliance  would  not  have  a  Material 
Adverse  Effect upon the  business,  operations  or  financial  condition  of 
the  Company  taken  as a whole.

 

(c)    Preservation  of  Existence.  The  Company  will  maintain  and 
preserve  its  existence. 

 

(d)   Maintenance  of  Properties.  The  Company  will  maintain  and 
preserve,  all  of  its  properties  which  are  necessary  in  the  proper 
conduct  of  its  business 

   

--------------------------------------------------------------------------------

 

 

5

in good  working  order  and  condition,  ordinary  wear  and tear excepted, and
comply,  at  all  times  with  the  provisions  of  all  leases  to  which  it 
is  a  party  as  lessee  or  under  which  it  occupies  property,  so  as  to 
prevent  any  forfeiture or material loss thereof thereunder.

 

(e)    Maintenance  of  Insurance.  The  Company  will  maintain,  with 
responsible  and  reputable  insurers,  insurance  with  respect  to  its 
properties  and  business,  in  such  amounts  and  covering  such  risks,  as 
is  carried  generally  in  accordance  with  sound  business  practice  by 
companies  in  similar  businesses  in the same  localities  in which the
Company  is situated.

 

(f)    Keeping  of  Records  and  Books  of  Account.  The  Company  will  keep 
adequate  records  and  books  of  account,  with  complete  entries  made  in 
accordance  with  generally  accepted  accounting  principles,  reflecting  all 
of  its  financial  and  other  business transactions. 

 

14.                    Qualification.     In the  event  for  any  reason,  any 
payment  by  or  act  of  the  Company  or  the  Holder  shall  result  in 
payment  of  interest  which  would  exceed  the  limit  authorized  by  or  be 
in  violation  of  the  law  of  the  jurisdiction  applicable  to  this  Note, 
then  ipso  facto  the  obligation  of  the  Company  to  pay  interest  or 
perform  such  act  or  requirement  shall  be  reduced  to  the  limit 
authorized  under  such  law,  so  that  in  no  event  shall  the  Company  be 
obligated  to  pay  any  such  interest,  perform  any  such  act  or  be 
bound  by  any  requirement  which  would  result  in  the  payment  of 
interest  in  excess  of  the  limit  so  authorized.  In  the  event  any 
payment  by  or  act  of  the  Company  shall  result  in  the  extraction  of 
a  rate  of  interest  in  excess  of  a  sum  which  is  lawfully  collectible 
as  interest,  then  such  amount  (to  the  extent  of  such  excess  not 
returned  to  the  Company)  shall,  without further agreement or notice 
between  or  by  the  Company  or  the  Holder,  be  deemed  applied  to  the 
payment  of  principal,  if  any,  hereunder  immediately  upon  receipt  of 
such  excess  funds  by  the  Holder,  with  the  same  force  and  effect  as 
though  the  Company  had  specifically  designated  such  sums  to  be  so 
applied  to  principal  and  the  Holder  had  agreed  to  accept  such  sums 
as  an  interest-free  prepayment  of  this  Note.  If  any  part  of  such 
excess  remains  after  the  principal  has  been  paid  in  full,  whether  by 
the  provisions  of  the  preceding  sentences  of  this  Section  or 
otherwise,  such  excess  shall  be  deemed  to  be  an  interest-free  loan 
from  the  Company  to  the  Holder,  which  loan  shall  be  payable 
immediately  upon  demand  by  the  Company.  The  provisions  of  this 
Section  shall  control every other provision of this Note.

 

[Remainder of page intentionally left blank.] 

 

 

 



--------------------------------------------------------------------------------



 
 

 

 

IN   WITNESS    WHEREOF,    the    Company    has    caused    this 
  instrument    to    be    duly  executed  by  an  officer  thereunto  duly 
authorized this                                                day of
___________,  2013.

 

 

 

 


BLUE WATER PETROLEUM CORP. 

 

 

 

                                                                                      
Per:  _____________________________

                                                                                               Authorized
Signatory 

                                                                                         Tom
Hynes

                                                                                         
Its:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 
 


EXHIBIT B

 

WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 